UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2067


SAMUEL ALEXANDER DOUGLAS,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 15, 2013              Decided:   February 22, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Samuel Alexander Douglas, Petitioner Pro Se.      Robbin Kinmonth
Blaya,   Office   of   Immigration  Litigation,    UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Samuel     Alexander          Douglas,         a       native    and    citizen         of

Jamaica,     petitions       for     review       of       an       order    of    the       Board   of

Immigration        Appeals       (“Board”)    summarily              dismissing       his      appeal

from the immigration judge’s order finding him removable.                                            We

deny the petition for review.

             Douglas stood convicted of possession of more than ½

ounce but not more than five pounds of marijuana with the intent

to distribute, a felony, in violation of Va. Code Ann. § 18.2-

248.1    (2009),     and     possession       of       a    controlled            substance      with

intent to distribute, in violation of Md. Code Ann., Crim Law

§ 5-602      (LexisNexis         2012).       Based         on        the    two    convictions,

Douglas was served with a notice to appear (“NTA”), alleging

that    he   was    removable.         The    immigration              judge       sustained         the

charges in the NTA and found Douglas removable for having been

convicted of an aggravated felony, 8 U.S.C. § 1227(a)(2)(A)(iii)

(2006),       two      crimes         of      moral                 turpitude,           8     U.S.C.

§ 1227(a)(2)(A)(i)(II),              (ii),        and           a     controlled             substance

offense, 8      U.S.C.       §    1227(a)(2)(B)(i).                   We    have    reviewed         the

record and conclude that the immigration judge properly found

Douglas was removable.

             The Board’s summary dismissal is reviewed for abuse of

discretion.        See Esponda v. U.S. Att’y Gen., 453 F.3d 1319, 1321

(11th Cir. 2006); Singh v. Gonzales, 416 F.3d 1006, 1009 (9th

                                              2
Cir.   2005);    Rioja      v.    Ashcroft,         317    F.3d   514,    515    (5th    Cir.

2003).    The Board dismissed Douglas’ appeal because he “fail[ed]

to specify the reasons for the appeal on Form EOIR-26 or Form

EOIR-29 (Notices of Appeals) or other document filed therewith”

and he failed to file the brief or statement in support of the

appeal that he indicated would be filed and failed to explain

his    failure    to   do    so.         8   C.F.R.        § 1003.1(d)(2)(i)(A),          (E)

(2012).    We have reviewed the record and conclude that the Board

did not abuse its discretion by summarily dismissing the appeal.

In the notice of appeal, Douglas failed to cite an error of law

with the immigration judge’s decision or cite to any authority.

            Accordingly,          we    deny       the    petition    for   review.       We

grant Douglas’ motion to proceed in forma pauperis.                             We dispense

with oral argument because the facts and legal contentions are

adequately      presented        in    the   materials       before      this    court   and

argument would not aid the decisional process.

                                                                         PETITION DENIED




                                               3